Order entered January 27, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00575-CR

                                 AARON RAMSEY, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. F-12-53925-I

                                           ORDER
        The Court REINSTATES the appeal.

        On January 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 21, 2014, we received appellant’s brief, together

with an extension motion. Therefore, findings are not necessary and we VACATE the January

21, 2014 order.

        We GRANT the January 21, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE